Filed 5/31/16 P. v. Rangel CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                2d Crim. No. B264243
                                                                        (Super. Ct. No. 2008008322)
     Plaintiff and Respondent,                                               (Ventura County)

v.

ERNEST RANGEL,

     Defendant and Appellant.


                   Ernest Rangel was subject to postrelease community supervision (PRCS)
when he was arrested. (Pen.Code, § 3451.) He had an informal probable cause hearing
before a probation officer. Subsequently, the trial court found him in violation of PRCS.
Rangel contends, among other things, that the trial court erred because the PRCS
revocation process violates his right to due process. We affirm.
                         FACTUAL AND PROCEDURAL BACKGROUND
                   In 2008, Rangel was convicted of sale or transportation of a controlled
substance. (Health & Saf. Code, § 11352, subd. (a).) He was placed on formal probation
for 36 months. In 2011, after committing probation violations, the trial court sentenced
Rangel to five years in state prison.
                   In 2012, Rangel was released on PRCS.
                   On February 15, 2015, Rangel was arrested for violating his PRCS
conditions. The probation department noted, among other things, that he had been
arrested by police for obstructing and delaying a peace officer. (Pen. Code, § 148, subd.
(a)(1).)
              On February 17, 2015, a probable cause hearing was held before Probation
Officer Venessa Meza. At that hearing, Rangel initially agreed to sign a "revocation
waiver for 180 days in custody." He later "declined to sign" and "provided no additional
statement." Meza found probable cause for finding that Rangel violated his PRCS
conditions.
              In the February 20, 2015, probation officer's written report for revocation of
PRCS, the probation agency stated that Rangel was advised of his right to counsel and the
public defender's office had been notified.
              On February 24, 2015, the Ventura County Probation Agency filed a
petition to revoke PRCS.
              On March 12, 2015, Rangel's counsel filed a motion to dismiss the petition.
Rangel claimed the revocation process violated his due process rights and cited Williams
v. Superior Court (2014) 230 Cal. App. 4th 636 (Williams). On March 12, 2015, the trial
court held a hearing on that motion. The court ruled Williams, a parole revocation case,
had no application to PRCS. It found probation had conducted a probable cause hearing
consistent with Morrissey v. Brewer (1972) 408 U.S. 471 (Morrissey) standards and it
denied the motion.
              On that same day, the trial court found Rangel had violated his PRCS
conditions. It ordered him to serve 160 days in the Ventura County jail with a total credit
of 52 days.
                                      DISCUSSION
              Rangel contends the process used to revoke his PRCS violated his right to
due process because he was not promptly arraigned or given a probable cause hearing
before a neutral decision maker, as required by Morrissey. He claims he was entitled to
be arraigned within 10 days of his arrest because Williams held parolees are entitled to
this procedure.


                                              2
              The PRCS procedures here do not violate Rangel's due process or equal
protection rights. (People v. Gutierrez (2016) 245 Cal. App. 4th 393, 402-404.) After his
arrest for violating PRCS conditions, Rangel received a prompt probable cause hearing.
(Id. at p. 402.) The PRCS hearing officers who decide probable cause are neutral
decision makers. (Morrissey, supra, 408 U.S. at p. 485 ["someone not directly involved
in the case"]; Gutierrez, at p. 402.) PRCS procedures and parole procedures are not
required to be identical. (Gutierrez, at pp. 403-404.) There are valid justifications for the
different procedures. (Ibid.)
              The trial court found the probable cause hearing Rangel received complied
with due process requirements. Rangel claims the hearing officer was not neutral and the
probable cause hearing was unfair. But he did not present evidence in the trial court to
show this or to challenge the court's due process finding either at his motion to dismiss
hearing or at his revocation hearing. Consequently, Rangel did not make an evidentiary
showing that the hearing officers are not neutral, that their findings are incorrect or
unreliable, that the procedure was unfair, or that he was not afforded a prompt probable
cause hearing after his arrest. He consequently is not in position to challenge the court's
finding that the probable cause hearings comply with Morrissey standards.
              We need not decide whether the 10-day arraignment requirement in
Williams applies in PRCS revocation proceedings because Rangel has not shown he was
prejudiced. (In re La Croix (1974) 12 Cal. 3d 146, 154.) On February 17, 2015, the same
day as his probable cause hearing, and two days after his arrest, Rangel appeared in court
with his public defender for "arraignment" on his "Post Release Offender Supervision
case."
              Moreover, the denial of a Morrissey-compliant probable cause hearing does
not warrant reversal unless it results in prejudice at the revocation hearing. (In re La
Croix, supra, 12 Cal.3d at pp. 154-155.) Rangel makes no showing that a due process
defect prejudiced him or affected the outcome of the PRCS revocation hearing. (In re
Moore (1975) 45 Cal. App. 3d 285, 294; see also In re Winn (1975) 13 Cal. 3d 694, 698.)
He submitted on the allegations of the petition at the revocation hearing and he has

                                              3
served the custodial sanction. "[T]here is nothing for us to remedy . . . ." (Spencer v.
Kemna (1998) 523 U.S. 1, 18.) We have reviewed his remaining contentions and
conclude he has not shown grounds for reversal.
                                       DISPOSITION
              The order is affirmed.
              NOT TO BE PUBLISHED.




                                          GILBERT, P. J.

We concur:



              PERREN, J.



              TANGEMAN, J.




                                             4
                              Donald D. Coleman, Judge

                          Superior Court County of Ventura

                         ______________________________


             Linda L. Currey, under appointment by the Court of Appeal, for Defendant
and Appellant.
             Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Stephanie A.
Miyoshi, David A. Voet, Deputy Attorneys General, for Plaintiff and Respondent.




                                          5